                               Case 3:18-cv-07054-JST Document 48 Filed 06/05/19 Page 1 of 14



                         1   JOSHUA THOMAS FOUST (SBN 296285)
                             jfoust@crowell.com
                         2   CROWELL & MORING LLP
                             3 Embarcadero Center, 26th Floor
                         3   San Francisco, California 94111
                             Phone: (415) 986-2800
                         4   Fax: (415) 986-2827

                         5   KATHLEEN TAYLOR SOOY
                             (admitted pro hac vice)
                         6
                             ksooy@crowell.com
                         7   APRIL N. ROSS
                             (admitted pro hac vice)
                         8   aross@crowell.com
                             CROWELL & MORING LLP
                         9   1001 Pennsylvania Avenue, N.W.
                             Washington, D.C. 20004
                    10
                             Phone: (202) 624-2500
                    11       Fax: (202) 628-5116

                    12       Attorneys for GENERAL MOTORS LLC
                    13

                    14
                                                     UNITED STATES DISTRICT COURT
                    15                              NORTHERN DISTRICT OF CALIFORNIA
                                                        SAN FRANCISCO DIVISION
                    16
                    17                                             Case No. 3:18-cv-07054-JST
                    18                                             GENERAL MOTORS’ REPLY IN
                             IN RE: GENERAL MOTORS LLC CP4         SUPPORT OF MOTION TO DISMISS
                    19       FUEL PUMP LITIGATION
                                                                   Date:             June 27, 2019
                    20                                             Time:             2:00 p.m.
                                                                   Judge:            Hon. Jon S. Tigar
                    21                                             Courtroom:        9, 19th Floor
                    22

                    23

                    24

                    25

                    26

                    27

                    28
  C ROWELL
& M ORING LLP
A TTORN E YS A T L A W
                                                                                          Case No. 3:18-cv-07054-JST
                                                                            GM’s Reply in Support of Motion to Dismiss
                               Case 3:18-cv-07054-JST Document 48 Filed 06/05/19 Page 2 of 14



                         1
                                    Plaintiffs’ opposition cannot save their claim that their vehicles are “incompatible” with
                         2
                             American diesel fuel despite hundreds of thousands of miles of incident-free driving. Plaintiffs’
                         3
                             claims fail because they have express contracts and adequate remedies at law; they lack privity
                         4
                             with GM; and they have not plead facts supporting their fraud, UCL, and CLRA claims. In
                         5
                             addition, certain plaintiffs lack standing and injury, and make untimely claims.
                         6
                                                                       ARGUMENT
                         7
                               I.   THE FRAUD CLAIMS ARE INSUFFICIENT ON MULTIPLE GROUNDS.
                         8
                                    A.      Plaintiffs Do Not Adequately Plead Fraud Under Rule 9(b).
                         9
                                    Plaintiffs argue that their complaint “more than meets the [who, what, when, where, and
                    10
                             how] standard” of Rule 9(b) because they allege generally that each plaintiff “‘relied on
                    11
                             representations’ from GM ‘that the vehicle was compatible with American diesel fuel.’” Pls.’Opp.
                    12
                             to GM’s Motion to Dismiss (“Opp.”), ECF No. 44 at 11-12. But plaintiffs must plead facts about
                    13
                             what specific representations or omissions were made, and by whom, to allow GM to defend
                    14
                             against those allegations. See County of Santa Clara v. Astra U.S., Inc., 428 F. Supp. 2d 1029,
                    15
                             1036-37 (N.D. Cal. 2006).1 No plaintiff alleges any facts about the representations they allegedly
                    16
                             relied upon.
                    17
                                    Plaintiffs’ own authorities confirm these requirements. They cannot merely point
                    18
                             generally to national marketing campaigns, dealership sales materials, and statements by dealers’
                    19
                             representatives. See Kearns v. Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009). To be
                    20
                             actionable, plaintiffs must allege: (1) when they saw or heard those statements; and (2) who made
                    21
                             those statements or where they saw them. Id. at 1126 (dismissing for failure to allege fraud with
                    22
                             particularity); Finney v. Ford Motor Co., 2018 WL 2552266, at *7-8 (N.D. Cal. June 4, 2018)
                    23

                    24              1
                                       See also GM’s Motion to Dismiss, (“GM Br.”), ECF No. 39 at 7-9; Aureflam Corp. v.
                    25       Pho Hoa Phat I, Inc., 375 F. Supp. 2d 950, 953-54 (N.D. Cal. 2005) (“A fraud claim must
                             specifically state the alleged fraud itself: ‘Plaintiffs may fairly be expected to identify with
                    26       specificity the defendant’s alleged misrepresentations, though they are not expected to plead with
                             specificity the defendant’s state of mind.”) (quoting Concha v. London, 62 F.3d 1493, 1503 (9th
                    27
                             Cir. 1995)).
                    28
  C ROWELL
& M ORING LLP
A TTORN E YS A T L A W
                                                                             1                          Case No. 3:18-cv-07054-JST
                                                                                        GM’s Reply in Support of Motion to Dismiss
                               Case 3:18-cv-07054-JST Document 48 Filed 06/05/19 Page 3 of 14



                         1
                             (Tigar, J.) (generic allegations that “sales personnel” at dealership “told [plaintiff] the engine
                         2
                             offered ‘superior power and tow capacity’” are insufficient because plaintiff did not plead
                         3
                             “specifically when this occurred” or “who made the representation”); see also Lovesy v. Armed
                         4
                             Forces Ben. Ass’n, 2008 WL 4856350, at *2 (N.D. Cal. Nov. 7, 2008) (“A plaintiff must allege
                         5
                             the time, place, and contents of the false representations or omissions, as well as the identity of
                         6
                             the person making the misrepresentations.”) (emphasis added).
                         7
                                    Plaintiffs argue without any authority that certain GM representations about
                         8
                             “horsepower,” “torque,” “emission performance,” and “superior fuel economy” are specific,
                         9
                             quantifiable statements of fact. Opp. at 12-13. This Court has held, and other courts consistently
                    10
                             agree, that those descriptors are non-actionable puffery. See Finney, 2018 WL 2552266 at *1, *8
                    11
                             (“Defendant’s statements that the truck had the ‘best in-class: horsepower, gas torque,
                    12
                             unsurpassed diesel horsepower’” and “superior power and tow capacity” constitute puffery); see
                    13
                             also Elias v. Hewlett-Packard Co., 903 F. Supp. 2d 843, 854 (N.D. Cal. 2012) (“statements about
                    14
                             performance and power constitute non-actionable puffery”). 2 In any event, plaintiffs do not
                    15
                             complain about their vehicles’ horsepower, torque, emissions performance, or fuel economy. See
                    16
                             Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003) (“The plaintiff must set forth
                    17
                             what is false or misleading about a statement, and why it is false.”) (citation omitted).
                    18
                                    Plaintiffs also make the nonsensical argument that advertisements “show[ing] the Class
                    19
                             Vehicles driving in America” are “actionable misrepresentations” because plaintiffs allege those
                    20
                             vehicles are incompatible with American diesel fuel (Opp. at 12); there is no authority for that
                    21
                             argument.3
                    22             B.       Plaintiffs Do Not Allege GM’s Knowledge Of A Defect At The Time Of Sale.
                    23              Plaintiffs concede that allegations about consumer complaints are “not as proof that GM

                    24
                                    2
                    25                See also Cook, Perkiss and Liehe, Inc. v. N. Cal. Collection. Serv. Inc., 911 F.2d 242,
                             246 (9th Cir. 1990) (“[A]dvertising which merely states in general terms that one product is
                    26       superior is not actionable”) (citation omitted).
                                    3
                                      Also, no plaintiff alleges individual reliance on a specific advertisement showing the
                    27
                             vehicles driving in America. See Class Action Compl. (“CAC”), ECF No. 1 at ¶¶ 11-34.
                    28
  C ROWELL                                                                    2                          Case No. 3:18-cv-07054-JST
& M ORING LLP                                                                            GM’s Reply in Support of Motion to Dismiss
A TTORN E YS A T L A W
                               Case 3:18-cv-07054-JST Document 48 Filed 06/05/19 Page 4 of 14



                         1
                             knew that the CP4 was failing” at the time of sale. See Opp. at 6. By making no response,
                         2
                             plaintiffs also concede that GM service bulletins do not establish GM’s knowledge of the defect.
                         3
                             See GM Br. at 12-13. No plaintiff alleges that GM refused to repair a vehicle with a fuel pump
                         4
                             failure within the warranty period. See CAC ¶¶ 11-12, 14, 23, 32-33, 34.
                         5
                                    Instead, plaintiffs incorrectly argue that GM’s knowledge can be alleged “generally,” with
                         6
                             no requirement to plead specific facts. Opp. at 5. The law requires them to “set forth the factual
                         7
                             basis for [their] belief.” Luciw v. Bank of Am., N.A., 2011 WL 1740114, at *4 (N.D. Cal. May 5,
                         8
                             2011) (dismissing UCL claim) (quoting Russell v. Epic Healthcare Mngmt. Group, 193 F.3d 304,
                         9
                             308 (5th Cir. 1999)). “[S]peculation and conclusory allegations are insufficient.” Id. 4 Plaintiffs’
                    10
                             arguments concerning GM’s knowledge fail because they are not supported by the law or
                    11
                             allegations in the complaint.
                    12
                                    First, plaintiffs’ arguments about industry knowledge and failures in other non-GM
                    13
                             vehicles (Opp. at 6-7) do not support a plausible inference of GM knowledge. See GM Br. at 10-
                    14
                             11. Plaintiffs cannot rely on allegations about different companies’ knowledge of different defects
                    15
                             in different vehicles. See Davenport v. Litton Loan Servicing, LP, 725 F. Supp. 2d 862, 876 (N.D.
                    16
                             Cal. 2010) (“Rule 9(b) requires particularized allegations of the circumstances constituting fraud.
                    17
                             A plaintiff may not merely lump together multiple defendants.”) (citing Swartz v. KPMG, LLP,
                    18
                             476 F.3d 756, 765 (9th Cir. 2007)). Plaintiffs do not even allege that the CP4 pumps that Audi
                    19
                             and Volkswagen used are the same as the CP4 pumps that GM used. GM’s Br. at 9.
                    20
                                    Second, plaintiffs do not allege any facts supporting their argument that GM “discovered
                    21
                             the defect” through design-phase testing. See Opp. at 6. They merely speculate that “GM [ ]
                    22
                             would have discovered the defect” because a few drivers later complained of failures. CAC ¶¶ 57-
                    23
                             59 (emphasis added). Plaintiffs’ speculation skips over the fact that the majority of plaintiffs here
                    24

                    25
                                    4
                                       See also Acito v. IMCERA Grp., Inc., 47 F.3d 47, 52 (2d Cir. 1995) (“we must not
                    26       mistake the relaxation of Rule 9(b)’s specificity requirement regarding condition of mind for a
                             ‘license to base claims of fraud on speculation and conclusory allegations’”) (citing Wexner v.
                    27
                             First Manhattan Co., 902 F.2d 169, 172 (2d. Cir. 1990)).
                    28
  C ROWELL                                                                    3                          Case No. 3:18-cv-07054-JST
& M ORING LLP                                                                            GM’s Reply in Support of Motion to Dismiss
A TTORN E YS A T L A W
                               Case 3:18-cv-07054-JST Document 48 Filed 06/05/19 Page 5 of 14



                         1
                             have not experienced any problems with their fuel pumps after thousands of miles of driving.
                         2
                             Their speculation is not plausible without other factual support. See Stewart v. Electrolux Home
                         3
                             Prod., Inc., 2018 WL 1784273, at *9 (E.D. Cal. Apr. 13, 2018) (rejecting “general allegations
                         4
                             about [] internal testing or quality controls”); Beck v. FCA US LLC, 273 F. Supp. 3d 735, 743
                         5
                             (E.D. Mich. 2017) (rejecting allegations of knowledge based on “pre-production design failure
                         6
                             mode effects analysis” and “production design failure mode effects analysis,” among other testing
                         7
                             data).
                         8
                                       Third, their argument that there is a so-called “alarming uptick in GM fuel-pump failures”
                         9
                             for 2011 vehicles (Opp. at 7) is refuted within the same paragraph. On the one had plaintiffs say
                    10
                             that “[d]efect trends are now frequently identified after just one or several reported failures” (id.),
                    11
                             and on the other hand they concede that models with different not defective fuel pumps also
                    12
                             experienced a number of failures. Id. (describing 16 fuel pump failures in 2009 and 2010
                    13
                             Silverado and Sierra trucks that are not equipped with CP4 pumps). Further, production statistics
                    14
                             show no “alarming” increase in failure rates following introduction of the CP4 pump in GM
                    15
                             vehicles in 2011. See Ex. 1, ECF No. 39-1, at 2-3 (showing failure rate less than 0.1% for Sierras
                    16
                             and Silverados every year from 2009-2011). 5 Plaintiffs’ argument is also undercut by GM’s
                    17
                             written statement to NHTSA that it was not aware of a fuel pump defect in GM vehicles. See id.
                    18
                                       C.     California Law Does Not Support A Duty To Disclose Here.
                    19
                                       Plaintiffs’ inability to adequately allege GM’s knowledge defeats their argument that GM
                    20
                             had a duty to disclose. See San Diego Hospice v. Cnty. of San Diego, 31 Cal. App. 4th 1048, 1055
                    21
                             (1995); In re Sony Grand Wega KDF-E A10/A20 Series Rear Projection HDTV Television Litig.,
                    22
                             758 F. Supp. 2d 1077, 1095 (S.D. Cal. 2010) (“Sony had no duty to disclose facts of which it was
                    23
                             unaware.”); see also Opp. at 8 (asserting “GM was obligated to disclose what it knew”) (emphasis
                    24
                             added).
                    25
                                       Plaintiffs’ conclusory allegations of “superior knowledge” and active concealment (Opp.
                    26
                                       5
                                      Plaintiffs cherry-pick warranty data. See Ex. 1 at 8 (showing more warranty claims for
                    27
                             2009 Silverados than 2011 Silverados).
                    28
  C ROWELL                                                                     4                          Case No. 3:18-cv-07054-JST
& M ORING LLP                                                                             GM’s Reply in Support of Motion to Dismiss
A TTORN E YS A T L A W
                               Case 3:18-cv-07054-JST Document 48 Filed 06/05/19 Page 6 of 14



                         1
                             8-9) do not establish a duty to disclose. See Taragan v. Nissan N. Am., Inc., 2013 WL 3157918, at
                         2
                             *6–7 (N.D. Cal. June 20, 2013) (“[A] plaintiff cannot establish a duty by pleading, in a purely
                         3
                             conclusory fashion, that a defendant was in a superior position to know the truth about a product
                         4
                             and actively concealed the defect”) (quoting Tietsworth v. Sears, 720 F.Supp.2d 1123, 1134 (N.D.
                         5
                             Cal. 2010)). Also, plaintiffs’ argument that there was no or only a limited amount of publicly
                         6
                             available information about the alleged defect is undercut by the dozens of public sources
                         7
                             plaintiffs cite in the complaint. E.g., GM Br. at 14; see also, e.g., CAC ¶¶ 6, 32, 49, 53-56, 61, 62,
                         8
                             67-70, 74-102, 106-08. Plaintiffs’ active concealment argument is likewise directly contradicted
                         9
                             by the same public information and their allegations that GM provided information about its fuel
                    10
                             pumps to NHTSA. 6 CAC ¶ 54.
                    11
                                    Plaintiffs also do not plead sufficient facts to show that the alleged defect is either a safety
                    12
                             hazard or a material product defect. Plaintiffs’ conclusory allegation of a safety hazard (Opp. at 3-
                    13
                             5) without any facts showing injury is not sufficient to establish a duty to disclose under
                    14
                             California law. See GM Br. at 13. Plaintiffs’ argument that the alleged “defect is material” (Opp.
                    15
                             at 3-5) is contradicted by admissions that most plaintiffs have experienced no problems and
                    16
                             continue to drive their vehicles daily. GM Br. at 13.
                    17
                              II.   THE UNJUST ENRICHMENT CLAIMS ARE NOT VIABLE.
                    18
                                    Plaintiffs do not dispute that where an express warranty “overlap[s] in scope” with the
                    19
                             unjust enrichment claim, the express warranty controls and bars the unjust enrichment claim.
                    20
                             Opp. at 13. That accords with the rulings of this Court repeatedly refusing unjust enrichment
                    21
                             claims where “express binding agreements exist and define the parties’ rights.” Gerstle v. Am.
                    22
                             Honda Motor Co., Inc., 2017 WL 2797810, at *14 (N.D. Cal. June 28, 2017); Mandani v.
                    23
                             Volkswagen Grp. of Am., Inc., 2019 WL 652867, at *9 (N.D. Cal. Feb. 15, 2019); Deras v.
                    24
                                    6
                    25                 Borkman v. BMW of N. Am., LLC is inapposite because plaintiffs have not alleged
                             comparable facts. 2017 WL 4082420, at *7 (C.D. Cal. Aug. 28, 2017). In that case, plaintiffs
                    26       alleged that “rather than repair the problems under warranty, BMW dealers performed repairs that
                             simply masked the defects.” Id. Here, no plaintiff alleges that GM performed any “futile repairs”
                    27
                             on their vehicles. Cf. Opp. at 14.
                    28
  C ROWELL                                                                    5                          Case No. 3:18-cv-07054-JST
& M ORING LLP                                                                            GM’s Reply in Support of Motion to Dismiss
A TTORN E YS A T L A W
                               Case 3:18-cv-07054-JST Document 48 Filed 06/05/19 Page 7 of 14



                         1
                             Volkswagen Grp. of Am., Inc., 2018 WL 2267448, at *3 (N.D. Cal. May 17, 2018). Plaintiffs here
                         2
                             expressly plead that the alleged defect is “covered under warranty” (meaning GM’s express
                         3
                             written warranty). See CAC ¶¶ 4, 28, 115, 125. That express warranty defines the parties’ rights
                         4
                             with respect to vehicle defects, and precludes plaintiffs’ unjust enrichment claim.
                         5
                                    Plaintiffs’ arguments to the contrary all miss the mark. First, plaintiffs attempt to re-
                         6
                             characterize their unjust enrichment claims as based on pre-sale conduct. See Opp. at 13 n. 3. This
                         7
                             is to no avail because any pre-sale claims are based on the exact same “subject matter” (the
                         8
                             vehicles’ alleged incompatibility with American diesel fuel causing fuel pump failure) that
                         9
                             plaintiffs say falls under the express warranty. See CAC ¶¶ 4, 28, 115, 125; see also GM Br. at 14
                    10
                             (citing Deras, 2018 WL 2267448, at *3 (Tigar, J.)). In any event, plaintiffs do not plausibly plead
                    11
                             any pre-sale fraudulent concealment. See Section I above.
                    12
                                    Second, plaintiffs do not contest that they have adequate remedies at law, but argue that
                    13
                             they may plead in the alternative. Opp. at 14. This also is to no avail because plaintiffs’ unjust
                    14
                             enrichment claims are based on the same conduct as the statutory and tort claims through which
                    15
                             they seek relief, and therefore their “unjust-enrichment claim[s] [are] superfluous and must be
                    16
                             dismissed.” Smith v. Ygrene Energy Fund, Inc., 2017 WL 3168519, at *12 (N.D. Cal. July 26,
                    17
                             2017); accord Top Agent Network, Inc. v. Zillow, Inc., 2015 WL 7709655, at *8 (N.D. Cal. Apr.
                    18
                             13, 2015).
                    19
                                    Finally, plaintiffs’ argument that contractual privity is not required for unjust enrichment
                    20
                             (Opp. at 15) is irrelevant because they do not plead the required facts showing a benefit conferred
                    21
                             on GM, rather than a third party. See GM Br. at 14 (plaintiffs who purchased used vehicles from
                    22
                             third-parties conferred no benefit on GM).
                    23
                             III.   THE IMPLIED WARRANTY CLAIMS FAIL ON MULTIPLE GROUNDS.
                    24
                                    A.      California Privity Law Precludes Plaintiffs’ Implied Warranty Claim.
                    25
                                    Plaintiffs do not dispute that California implied warranty claims require privity of
                    26
                             contract, and their arguments for an exception to the privity requirement fail.
                    27
                                    First, plaintiffs do not cite any California authority for a third-party beneficiary exception
                    28
  C ROWELL                                                                    6                          Case No. 3:18-cv-07054-JST
& M ORING LLP                                                                            GM’s Reply in Support of Motion to Dismiss
A TTORN E YS A T L A W
                               Case 3:18-cv-07054-JST Document 48 Filed 06/05/19 Page 8 of 14



                         1
                             under the circumstances here. 7 Opp. at 15; see also Clemens v. DaimlerChrysler Corp., 534 F.3d
                         2
                             1017, 1024 (9th Cir. 2008) (“[A] federal court sitting in diversity is not free to create new
                         3
                             exceptions” to established state law.); Gerstle v. Am. Honda Motor Co., Inc., 2017 WL 2797810,
                         4
                             at *14 (N.D. Cal. June 28, 2017) (exceptions to California state law “must be developed in
                         5
                             California’s state courts or legislature, not in a federal district court”).
                         6
                                     Second, plaintiffs do not identify any specific advertisements upon which they relied.
                         7
                             Opp. at 16; see Long v. Graco Children's Prod. Inc., 2013 WL 4655763, at *12 (N.D. Cal. Aug.
                         8
                             26, 2013) (dismissing implied warranty claim where plaintiff failed “to allege any written labels
                         9
                             or advertisements on which he can reasonably rely”).
                    10
                                     Finally, plaintiffs do not plead any facts showing that GM had any right to control the
                    11
                             independent dealerships where plaintiffs purchased their vehicles, as required to plausibly
                    12
                             establish an agency relationship between GM and those dealerships. 8 See Secci v. United
                    13
                             Independant Taxi Drivers, Inc., 8 Cal. App. 5th 846, 855 (2017), review denied (May 17, 2017)
                    14
                             (“In the absence of the essential characteristic of the right of control, there is no true agency”)
                    15
                             (quoting Van’t Rood v. Cty. of Santa Clara, 113 Cal. App. 4th 549 (2003)).
                    16
                                     B.      The Class Vehicles Were Fit For Their Ordinary Purpose At The Time Of
                    17                       Sale.

                    18               Plaintiffs cannot plausibly establish that all of the putative class vehicles are

                    19       unmerchantable by alleging that a small minority of plaintiffs required fuel pump maintenance or

                    20       replacement after thousands of miles of driving. Opp. at 17-18; see Beshwate v. BMW of N. Am.,

                    21       LLC, 2017 WL 4410169, at *10 (E.D. Cal. Oct. 4, 2017) (“[A]n increase in the frequency of

                    22       maintenance and/or of replacement of parts is insufficient to find a plausible contention that the

                    23
                                     7
                                      Gilbert Fin. Corp. v. Steelform Contracting Co., 82 Cal. App. 3d 65 (1978) is not a
                    24       products liability case, and is inapposite.
                                     8
                    25                Plaintiffs rely on Bryde v. Gen. Motors, LLC, 2016 WL 6804584 (N.D. Cal. Nov. 17,
                             2016), but the Bryde court erroneously inferred an agency relationship based on plaintiffs’
                    26       contacts with GM and/or its dealerships as well as GM’s distribution of technical service bulletins
                             on the alleged defect. See id. at 16. These facts do not establish a manufacturer’s right to control
                    27
                             the dealerships’ activities.
                    28
  C ROWELL                                                                      7                           Case No. 3:18-cv-07054-JST
& M ORING LLP                                                                               GM’s Reply in Support of Motion to Dismiss
A TTORN E YS A T L A W
                               Case 3:18-cv-07054-JST Document 48 Filed 06/05/19 Page 9 of 14



                         1
                             vehicle is not in a safe condition nor that it is not substantially free from defects for an implied
                         2
                             warranty claim.”). To the contrary, plaintiffs’ vehicles provided, and in most cases continue to
                         3
                             provide, transportation over hundreds of thousands of miles without issue; this is evidence of the
                         4
                             merchantability of the vehicles. 9 See Acedo v. DMAX, Ltd., 2015 WL 12912365, at *22 (C.D. Cal.
                         5
                             July 31, 2015) (dismissing implied warranty claim where plaintiff did not plead facts showing
                         6
                             ability to drive was “materially hindered”).
                         7
                                    C.      Plaintiffs Do Not Allege A Defect During Their Warranty Periods.
                         8
                                    Plaintiffs’ argument that a latent defect rendered their vehicles “unmerchantable” is
                         9
                             contradicted by the facts alleged in their complaint, and does not revive their insufficient implied
                    10
                             warranty claim. See Opp. at 18-19. Plaintiffs who purchased used vehicles outside of the warranty
                    11
                             period or who did not experience a defect within the warranty period cannot state an implied
                    12
                             warranty claim because they do not plausibly allege a latent defect rendering their vehicles unfit
                    13
                             for transportation. See Mexia v. Rinker Boat Co., 174 Cal. App. 4th 1297, 1305 (2009) (to be
                    14
                             considered latent, a defect must render a good “unusable and unsalable” upon discovery); see also
                    15
                             Victorino v. FCA US LLC, 326 F.R.D. 282, 291 (S.D. Cal. 2018) (in the absence of manifestation,
                    16
                             plaintiff must prove that the alleged defect is “substantially certain to result in malfunction during
                    17
                             the useful life of the product”). Most plaintiffs, including five who allegedly experienced the
                    18
                             defect, admit that they continue to use their vehicles today. See CAC ¶¶ 11, 12, 14, 23, 25[#2].
                    19
                             And two plaintiffs admit to having sold or traded-in their vehicles for value, even after alleged
                    20

                    21

                    22              9
                                      Plaintiffs cite Sloan v. General Motors, 287 F. Supp. 3d 840, 879-80 (N.D. Cal. 2018),
                             to argue that merchantability is not established “merely because a vehicle provides transportation
                    23
                             from point A to point B.” The Sloan court relied on Isip v. Mercedes-Benz, 155 Cal. App. 4th 19
                    24       (2007), for the proposition that drivability of a vehicle does not establish merchantability. See
                             Opp. at 17-18; 287 F. Supp. 3d 840, 879 (N.D. Cal. 2018), but the vehicle at issue in Isip, which
                    25       had just 3,900 miles on it, was incapable of providing reliable transportation. See id. at 22
                             (“When the car automatically shifted gears to pick up speed, the car pulled back, hesitated, and
                    26       then took off like a slingshot.” It also “smell[ed], lurche[d], clank[ed], and emit[ed] smoke over
                             an extended period of time.”). Here, by contrast, the vast majority of plaintiffs allege no
                    27
                             disruption whatsoever in the operation of their vehicles.
                    28
  C ROWELL                                                                    8                          Case No. 3:18-cv-07054-JST
& M ORING LLP                                                                            GM’s Reply in Support of Motion to Dismiss
A TTORN E YS A T L A W
                              Case 3:18-cv-07054-JST Document 48 Filed 06/05/19 Page 10 of 14



                         1
                             fuel pump issues. See CAC ¶¶ 20, 28. 10 These admissions contradict any claim that the vehicles
                         2
                             are unusable, unsalable, or that manifestation of the alleged defect is substantially certain to
                         3
                             occur.
                         4
                                      Plaintiffs’ argument that they can state timely implied warranty claims through conclusory
                         5
                             allegations of a “latent” or “inherent” defect in the absence of supporting facts (Opp. 18-19)
                         6
                             would render all limitations on implied warranties meaningless, in conflict with California law.
                         7
                             See In re Sony Grand Wega KDF-E A10/A20 Series Rear Projection HDTV Television Litig., 758
                         8
                             F. Supp. 2d 1077, 1100 (S.D. Cal. 2010) (“[M]anufacturers may impose limits on implied
                         9
                             warranties.”) (citing Hovsepian v. Apple, 2009 WL 2591445, at *8 (N.D. Cal. Aug. 21, 2009));
                    10
                             see also Daugherty v. Am. Honda Motor Co., 144 Cal. App. 4th 824, 830 (2006), as modified
                    11
                             (Nov. 8, 2006) (“[V]irtually all product failures discovered in automobiles after expiration of the
                    12
                             warranty can be attributed to a latent defect that existed at the time of sale or during the term of
                    13
                             the warranty.”).
                    14
                             IV.      PLAINTIFFS DO NOT STATE A CLAIM UNDER THE SONG-BEVERLY ACT. 11
                    15
                                      Plaintiffs’ latent defect theory likewise does not change the insufficiency of their Song-
                    16
                             Beverly claim. See Opp. at 20. Plaintiffs’ opposition does not explain why claims by plaintiffs
                    17
                             who purchased used vehicles should survive under Song-Beverly. See id.; GM Br. at 19.
                    18
                             Plaintiffs’ Song-Beverly claims should be dismissed for failure to plausibly allege that their
                    19
                             vehicles were unmerchantable at the time of sale. See Section III.B & C above; GM Br. at 19.
                    20
                              V.      WITHOUT VIABLE STATE LAW WARRANTY CLAIMS, THERE ARE NO
                    21                MMWA CLAIMS.

                    22                Plaintiffs do not dispute that their MMWA claims rise and fall with the underlying state

                    23       law warranty claims. See Opp.at 20.

                    24
                                      10
                    25                 Plaintiffs allege that the vehicles have long had a “reputation for maintaining a high
                             resale value.” CAC ¶¶ 11-34; see also id. ¶ 31 (alleging this reputation existed as recently as
                    26       October 2018).
                                      11
                                       By not responding, plaintiff Tirozzi concedes that, as a professional driver, he cannot
                    27
                             state a Song-Beverly or CLRA claim. See GM Br. at 23.
                    28
  C ROWELL                                                                   9                          Case No. 3:18-cv-07054-JST
& M ORING LLP                                                                           GM’s Reply in Support of Motion to Dismiss
A TTORN E YS A T L A W
                              Case 3:18-cv-07054-JST Document 48 Filed 06/05/19 Page 11 of 14



                         1   VI.    PLAINTIFFS WITHOUT A MANIFESTED DEFECT LACK INJURY.
                         2          Plaintiffs argue for their conclusory injury theory but it is “not credible.” See Cahen v.
                         3   Toyota Motor Corp., 717 F. App’x 720, 723 (9th Cir. 2017). First, their argument that the defect
                         4   has manifested in all vehicles is not supported by any facts. Opp. at 21. The supposed “inherent[ ]
                         5   incompatibility” (id.) is defeated by their own allegations that plaintiffs have driven their vehicles
                         6   daily, using American diesel fuel, for thousands of miles without issue. The facts pled do not
                         7   show that the alleged defect is substantially certain to occur, and therefore plaintiffs have not
                         8   “plausibly alleged a defect.” Opp. at 22; see also In re Toyota Motor Corp., 790 F. Supp. 2d
                         9   1152, 1163 (C.D. Cal. 2011) (cited by plaintiffs and finding failure to allege a plausible injury can
                    10       “fatally undermine[ ]” injury for standing purposes). The sixteen plaintiffs here do not allege that
                    11       they experienced the defect, unlike plaintiffs in Luong and Rollolazo. See Luong v. Subaru of
                    12       Am., Inc., 2018 WL 2047646, at *4 (N.D. Cal. May 2, 2018); Rollolazo v. BMW of N. Am., LLC,
                    13       2017 WL 1536456, at *10 (C.D. Cal. Feb. 3, 2017).
                    14              Second, because plaintiffs do not identify any specific GM advertisements or statements
                    15       that they relied upon, plaintiffs have not plausibly alleged that a GM misrepresentation caused
                    16       them to pay more than they otherwise would have for their vehicles. See Opp. at 20-21; Section
                    17       I.A above; cf. Hinojos v. Kohl’s Corp., 718 F.3d 1098, 1107 (9th Cir. 2013), as amended on
                    18       denial of reh’g and reh’g en banc (July 8, 2013) (plaintiffs alleged they would not have
                    19       purchased defendant’s product but for the “false price information”); Maya v. Centex Corp., 658
                    20       F.3d 1060, 1065 (9th Cir. 2011) (plaintiffs would not have purchased their homes if they had
                    21       known defendants were marketing neighboring properties to high-risk buyers, increasing the risk
                    22       of foreclosures and short sales in the neighborhood).12
                    23              Finally, plaintiffs have not plausibly alleged a safety hazard. See Opp. at 21; Section I.C
                    24
                                    12
                    25                  Plaintiffs’ reliance on emissions cases is misplaced because in those cases plaintiffs
                             plausibly alleged that they did not get what they paid for (i.e., low emission vehicles). See In re
                    26       Volkswagen “Clean Diesel” Mktg., Sales Practices, & Prod. Liab. Litig., 349 F. Supp. 3d 881,
                             897 (N.D. Cal. 2018); In re Chrysler-Dodge-Jeep Ecodiesel Mktg., Sales Practices & Prod. Liab.
                    27
                             Litig., 295 F. Supp. 3d 927, 943 (N.D. Cal. 2018).
                    28
  C ROWELL                                                                   10                          Case No. 3:18-cv-07054-JST
& M ORING LLP                                                                            GM’s Reply in Support of Motion to Dismiss
A TTORN E YS A T L A W
                               Case 3:18-cv-07054-JST Document 48 Filed 06/05/19 Page 12 of 14



                         1
                             above.
                         2
                             VII.     THE CLAIMS OF CERTAIN PLAINTIFFS ARE UNTIMELY.
                         3
                                      Plaintiffs do not plausibly allege tolling based on fraudulent concealment for the same
                         4
                             reasons that they do not plausibly allege a fraud claim. See Section I above. They cannot point to
                         5
                             any facts in the complaint showing active concealment. See Opp. at 24.13
                         6
                                      Plaintiffs do not dispute that the discovery rule cannot save untimely implied warranty,
                         7
                             Song-Beverly and MMWA claims. See Opp. Br. at 22-23. While plaintiffs suggest that by
                         8
                             alleging fuel pump failures in 2017 and 2018 plaintiffs Sutherland, Rudy, and Jensen have
                         9
                             sufficiently pled facts to invoke the discovery rule (Opp. at 25), other plaintiffs have not alleged
                    10
                             any facts showing the “time and manner of discovery,” and thus cannot take advantage of the
                    11
                             discovery rule. 14 See Aberin v. Am. Honda Motor Co., 2018 WL 1473085, at *9 (N.D. Cal. Mar.
                    12
                             28, 2018) (cited by plaintiffs, dismissing untimely consumer protection claims for failure to allege
                    13
                             when they discovered the alleged defect); Garcia v. Gen. Motors LLC, 2018 WL 6460196, at *4
                    14
                             (E.D. Cal. Dec. 10, 2018) (“discovery related facts should be pleaded in detail to allow the court
                    15
                             to determine whether the fraud should have been discovered sooner.”) (quoting Cansino v. Bank
                    16
                             of Am., 224 Cal. App. 4th 1462, 1472 (2014)).
                    17
                                                                        CONCLUSION
                    18
                                      For these reasons, GM respectfully requests dismissal of all of plaintiffs’ claims.
                    19
                    20

                    21
                                      13
                    22                  In re MyFord Touch Consumer Litig. does not apply here because plaintiffs have not
                             alleged that GM “pretended to fix the problems . . . instead of actually admitting that the
                    23       problems could not be fixed.” 46 F. Supp. 3d 936, 984 (N.D. Cal. 2014). Plaintiffs allege no
                             specific instances of GM “placing blame on consumers and voiding their warranties.” See Opp. at
                    24       24.
                                      14
                    25                  Plaintiff Sizelove does not allege when the defect manifested in his vehicle. CAC ¶ 12.
                             Plaintiffs Huss, McCoy, McAlister, Lawson, Huges, Rice, and Smith, who experienced no
                    26       problem with their vehicles, allege no facts as to when they learned of the purported defect. Id. ¶¶
                             13, 18, 19, 22, 24, 26, 27. Because plaintiff Tirozzi was “charged with duty to investigate” when
                    27       the “alleged [fuel pump] defect manifested” in August 2015, his CLRA and fraud claims are
                             untimely even if the discovery rule applies. See Opp. Br. at 24; CAC ¶ 32.
                    28
  C ROWELL                                                                    11                          Case No. 3:18-cv-07054-JST
& M ORING LLP                                                                             GM’s Reply in Support of Motion to Dismiss
A TTORN E YS A T L A W
                              Case 3:18-cv-07054-JST Document 48 Filed 06/05/19 Page 13 of 14



                         1   DATED: June 5, 2019             Respectfully submitted,
                         2

                         3
                                                             CROWELL & MORING LLP
                         4
                                                             /s/ Kathleen Taylor Sooy
                         5
                                                             Kathleen Taylor Sooy
                         6                                   April N. Ross
                                                             Joshua Thomas Foust
                         7
                                                             Attorneys for
                         8                                   GENERAL MOTORS LLC

                         9

                    10

                    11

                    12

                    13

                    14

                    15

                    16
                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
  C ROWELL                                                        12                        Case No. 3:18-cv-07054-JST
& M ORING LLP                                                               GM’s Reply in Support of Motion to Dismiss
A TTORN E YS A T L A W
                              Case 3:18-cv-07054-JST Document 48 Filed 06/05/19 Page 14 of 14



                         1                                    CERTIFICATE OF SERVICE
                         2
                                    In accordance with Rule 5-5 of the Local Rules of Practice in Civil Proceedings Before
                         3
                             the United States District Court for the Northern District of California, I, Kathleen Taylor Sooy,
                         4
                             hereby certify under penalty of perjury under the laws of the United States of America that on
                         5
                             June 5, 2019, a true copy of the above document was filed through the Court’s Case
                         6
                             Management/Electronic Case Filing (“CM/ECF”) System and served by that System upon all
                         7
                             counsel of record registered for the System and deemed to have consented to electronic service in
                         8
                             the above-captioned case. Any other counsel of record will be served by electronic mail and/or
                         9
                             first-class mail on the same date.
                    10
                             Dated: June 5, 2019                                 CROWELL & MORING LLP
                    11

                    12
                                                                                 By: /s/ Kathleen Taylor Sooy
                    13                                                              Kathleen Taylor Sooy
                    14                                                              Attorneys for General Motors LLC
                    15

                    16
                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
  C ROWELL
& M ORING LLP
A TTORN E YS A T L A W
                                                                            13                           Case No. 3:18-cv-07054-JST
                                                                                         GM’s Reply in Support of Motion to Dismiss
